Citation Nr: 1313211	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected arthritis of the lumbar spine (hereinafter "lumbar spine disability").  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for arthritis of the lumbar spine and assigned a 10 percent rating, effective August 19, 2005.  By rating decision in May 2010, the RO increased the Veteran's disability rating for his lumbar spine disability from 10 to 20 percent, effective August 19, 2005.  

This matter first came before the Board in August 2011, but was remanded in pertinent part, to obtain additional medical evidence and afford the Veteran a VA examination to address his employability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is further action on his part is required.


FINDING OF FACT

Throughout the period on appeal the Veteran's service-connected lumbar spine disability has not been productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine; the lumbar spine disability has not resulted incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

A.	Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations, which set forth the necessary criteria for the benefit currently sought.  By letter dated in September 2005, the Veteran was informed of the information and evidence necessary to warrant entitlement to service.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The letter was sent to the Veteran prior to the November 2005 RO rating decision giving rise to this appeal; therefore, the VCAA notice in this case was timely.  See Pelegrini, 18 Vet. App. 112.  It is noted that the November 2005 rating decision did grant service connection for low back disability.  The Veteran has appealed from the assigned rating.  Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  
      
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

      B.	Duty to Assist

The Board finds that the VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, private, VA, and social security records have been obtained.  The Veteran was afforded VA examinations to evaluate his disabilities in October 2005, February 2010, and May 2012.  All pertinent VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  Under these circumstances, no further action is necessary to assist the Veteran with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence for the Board to decide the increased rating low back disability issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II. 	Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  Id.

      A. 	Increased Ratings 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

It should also be noted that when evaluating a disability of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

      B.	Lumbar Spine Disability 

The Veteran seeks a rating in excess of 20 percent for his service-connected arthritis of his lumbar spine.  In a November 2005, rating decision the Veteran was service-connected for arthritis of the lumbar spine, rated 10 percent, effective August 19, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (General Rating Formula for Diseases and Injuries of the Spine).  In a May 2010 rating decision, the Veteran's disability rating for his lumbar spine disability was increased to 20 percent, effective August 19, 2005.  Since the maximum benefit awarded is less than that available his claim remains in controversy.  See AB v. Brown, supra. 

A 20 percent rating is assigned for low back disability manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for low back disability manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  Any objective neurological abnormalities associated with the lumbar spine disability are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Codes 5235 to 5243.

It is noted here that separate disability rating have been assigned for radiculopathy of each lower extremity associated with the low back disability.  The Veteran has not appealed from those assigned ratings. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

On VA examination in October 2005, the Veteran reported current symptoms of persistent low back pain across the lower back (lumbar spine No focal weakness, or bowel or bladder dysfunction was reported.  The Veteran also reported severe episodes of low back pain on a daily basis, with severe pain present approximately 70 percent of the time.  However, he reported that he has never experienced a totally incapacitating pain episode.  Range of motion testing showed flexion achieved up to 90 degrees, extension to 20 degrees, lateral bending 20 degrees bilaterally, and rotational movements of approximately 15 degrees bilaterally.  All movements were reported as being achieved slowly with moderate pain on extremes of all range of motion.  Mild to moderate fatigability on repeated testing was noted, but no associated weakness or incoordination.  

At a February 2010 VA examination, the Veteran rated his back pain at 6/10, which increases if he does not take his medication on a regular basis.  He uses a cane to ambulate and can walk about 100 yards without any problems.  He reported no bowel incontinence.  The Veteran's range of motion was as follows: forward flexion of 0 to 40 degrees, extension of 0 to 10 degrees, left and right lateral bending and left and right rotation were all 0 to 15 degrees.  All motion was both active-passive against resistance with pain at the endpoints, but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  

On May 2012 VA examination, the Veteran rated his back pain at 7/10 most of the time.  He reported using a cane to ambulate, stating that he can walk less than 75 yards without any problems with occasional falls due to some balance problems.  He reported no bowel incontinence.  He reported flare-ups, which limit his walking and ability to dress.  The examiner reported the Veteran's range of motion as follows: forward flexion of 0 to 70 degrees, with pain at 50 degrees, extension of 0 to 10 degrees, with no objective evidence of painful motion, right and left lateral flexion was 0 to 15 degrees, with no objective evidence of painful motion, and left and right lateral rotation was 0 to 15 degrees, with no objective evidence of painful motion.  His range of motion was not affected by repetitive use.  

After reviewing the evidence, the Board is compelled to conclude that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's low back disability.  The rating criteria are simply not met.  None of the evidence suggests that forward flexion is limited to 30 degrees or less.  The February 2010 examination showed flexion limited to 40 degrees.  The other examination showed even greater flexion.  There is no ankylosis, nor is there evidence of incapacitating episodes of at least 4 weeks total duration during the past 12 months.  The criteria for a rating in excess of 20 percent under VA's rating criteria have not been met.  The Board is bound to apply the regulatory criteria.  

C.  Increased Rating Conclusion and Extraschedular Consideration

The Board also recognizes that the Veteran and the record indicate that the claimed service-connected disability symptoms have had an impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, the pertinent symptoms fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but also the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected arthritis of the lumbar spine  is not warranted.  To this extent, the appeal is denied.



REMAND

With regard to the TDIU issue, the RO has initially denied the claim based on a finding that the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However, by rating decision in October 2012, the RO granted service connection for radiculopathy of the right lower extremity at 40 percent, effective August 22, 2005.  The RO also increased the rating for radiculopathy of the left lower extremity to 20 percent.  As a result, it appears that the 38 C.F.R. § 4.16(a) schedular criteria are not met.  However, this development has not been addressed by the RO in a supplemental statement of the case.  

In view of the fact that an additional disability has been service-connected, another VA examination is necessary to address the question of whether the Veteran's various service-connected disabilities preclude gainful employment. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request information regarding his education and work experience. 

2.  After completion of the above, the Veteran's claims file  should be forwarded to an appropriate VA examiner for review.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (without regard to his age) would preclude gainful employment consistent with his education and work experience.  Reasons for the opinion should be set forth. 

3.  The RO should then review the claims file and readjudicate the TDIU issue.  If the issue remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


